HOLOHAN, Justice
(dissenting).
Much of that which is stated by the majority is accepted by me as good law, but it is the application of the principles which finds me in disagreement with the decision of the majority. In my view, the actions of the trial judge in this case were arbitrary and without sound basis in the law; hence an abuse of discretion.
Whenever a statute speaks in terms of the discretion of the court, it means a sound legal discretion. The principles involved in how we measure such sound legal discretion have been stated in a number of Arizona decisions. See, especially, Re Welisch, 18 Ariz. 517, 163 P. 264 (1917); Bowman v. Hall, 83 Ariz. 56, 316 P.2d 484 (1957). As Judge Eubank of the Court of Appeals has characterized it, “Judicial discretion then is really legal discretion to be exercised in discovering the course of action prescribed by the law.” Santanello v. Cooper, 12 Ariz.App. 123 at 127, 468 P.2d 390 at 394 (1970).
*72The Court of Appeals in the principal case [State v. Jacobson, in and for County of Pima, 18 Ariz.App. 538, 504 P.2d 69 (1973)] points out that the purpose of the habitual criminal statutes is to enhance the punishment of criminal offenders shown to have a record of prior crimes. Additionally, it must be noted that the habitual criminal statutes also provide a greater minimum sentence for the subsequent offense.
The majority quote the comment of the trial judge, and in effect it states that the trial judge decided that the defendant was faced with enough charges, and that the State would not be allowed to add an allegation of a prior conviction. It is true that the indictment was in six counts, five for burglary and one for unlawful possession of marijuana, but the allegation of a prior conviction would require a greater minimum sentence than that prescribed for any of the offenses charged. The argument that a trial judge could give consecutive sentences and achieve the purpose is without merit, for the habitual criminal statutes remove a great deal of the discretion from the trial judge in the range of sentence to be imposed and substitute the requirement of the statute for a greater minimum and maximum sentence.
The State sought to amend the indictment to include an allegation of a prior conviction (grand theft). There was no question raised as to the timeliness of the motion — the trial date was almost a month away. There was no question raised as to the sufficiency of the allegation or question as to the fact of conviction. Apparently the sole reason for the denial of the State’s motion was that the judge thought that the defendant was faced with enough charges. In my view this is not sound judicial discretion. Judicial discretion or judgment must rest on a sound application of the law to the facts, and the indulgence of a judicial whim is not the exercise of discretion.
In my view the decision of the Court of Appeals in this cause was correct and should have been approved as the judgment of this Court.